Order filed February 5, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00931-CV
                                  ____________

              HOMER CHRISTOPHER MURDIEN, Appellant

                                       V.

                        ROSALYN GAINES, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-53764

                                  ORDER

      The notice of appeal in this case was filed October 5, 2012. The clerk’s
record was due December 3, 2012, but it has not been filed. The clerk responsible
for preparing the record has advised this court that appellant did not make
arrangements to pay for preparation of the record. The appellate filing fee of
$175.00 has also not been paid. The court reporter who reported this case has
advised this court that appellant did not make arrangements to pay for preparation
of the record. On December 19, 2012, appellant requested additional time to pay
the fees. This court granted an extension of time until January 28, 2013. To date,
the appellate filing fee has not been paid and the record has not been filed.
Appellant has not advised this court that he has made payment arrangements for
the record. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before February 19, 2012. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed. In addition, unless appellant makes arrangements to pay for
preparation of the record and provides this court with proof of payment by
February 19, 2012, the court will dismiss the appeal. See Tex. R. App. P. 37.3(b).

                                   PER CURIAM




                                          2